OFFI&   &THE     ATTORNEY   GENERAL   OF TEXAS
                          AtJbTiN




           AxMale   949 o?,the Code of CA.ml.ualPro0d~
,288d8 a8 fou.o-r
                 Wonayaolleoted                  byanoffloor      uponre-




         forthwlthkpUdoverbytheoffloZm                                ool-
        1eet*tbo88im     to the CamtyTrenaurerof
        tha propar 008nty atta first aadu0ting there-
        from the lqal fees and fmml88lon8                         for ool-
        leotine the munor"
          The stat&a   do not qeolfleally prod~~d~ob
6ituation 88 prasent8d la your raQuMt, howwar,
portmentha8reoentlyhelAthotwhareonly~parto~the
ilne and ao8b are aolleotea, that the nmey ooll.eotea
should (p flmt to"'thepoymait of the 0060 8nd t&o balenoe,
~.~.t0~m~0r~or~~dtbatrbm~mis
rmt anougheollaatMtopayrllof       theao6ts,thoroasyaol-
1eetedshoiUbe~rated,         ~buohaorse,o~oinoer
ha8noprlorltyoraranother.
                 mtf0lo1aa,~cob of c-                             Proadurea8 ameml-
ea    p r o r lda 8th a t.l.n
                            a o mlw               h a ving l p o p llla tb m o f Ip Dr e
~W),000inhabi~tbJ~i6eoffhe~w6hallrre-
oelrs a ru8 of $t,SO to be  id by the ooustty,Sor eaoh
erlndaal aatlon tried and        dirrposedOSkr0r0 hirr.
                 iwt1ol.1054              co&of       CrlmhalProeedmnamd-
ti-a8in~parturokba~
                    and in tb Juutioe Court %ho trial
        fee~~**um0iPourmllAro               ($41,.
          In~iawofthe~feeaboreproddd,~~a
partoitho~,udbyr~thtt~J~tiaOifhe
Pea00 18 paid by the oounty, it Ia our opinior,that                              the
#8&o In quat&m    aboriLabe pm rated on the bade                                of $oioO
to tha county attorney; $S.SO to the eonstab&         mb $hOQ to
th8 aounty, whlah flmmao      appr0xlmatel.y sixty-fw    amI a
fraatlon     aant  on the dollar. TJXI bounty woula get ita pro
ratllpt3rtofthepaYmnt.

                                                     84vi8ea  that it la the opln-
ion    of   thir,                                        a aonriotion le bad in
llr.lbmA.craven,    May8,1oS9,     Pa&e5


theJustlaehtutan4onlya            of the ooote are
aolleetea, that sau mm oh       kproraeabetweosl
theofffoelwudtheeouat~intlte8ro
utowhloheaahwouldhm~beuentltl             to reesirs
                                       er--
wmreflxmhaaellooatabeMeollaatetl.
          Tmatlng   thnt   the $arqpBlag D        your la-
w-Y,   wo remain
                                    Toau8 vary truly
                                A~ORUEZALOYTXAS